Citation Nr: 1043070	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  10-21 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1943 to January 
1946.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an August 2009 rating decision in which the RO denied entitlement 
to a TDIU.  In September 2009, the Veteran filed a notice of 
disagreement.  A statement of the case (SOC) was issued in April 
2010 , and the Veteran filed a substantive appeal (via a VA Form 
9, Appeal to the Board of Veterans' Appeals) in May 2010.

In November 2010, the Vice Chairman of the Board, on his own 
motion, advanced this appeal on the Board's docket, pursuant to 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) 
(2010).

For the reasons expressed below, the matter on appeal is being 
remanded to the RO, via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 
3.34l, 4.16(a) (2010).

The Board notes, however, there are circumstances under which 
disabilities may be combined and yet still be considered one 
disability to meet a 60 percent rating:      (1) disabilities of 
one or both upper extremities, or one or both lower extremities, 
including the bilateral factor if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, (4) multiple 
injuries incurred in action, or (5) multiple disabilities 
incurred as a prisoner of war. See 38 C.F.R. § 4.16(a). 

The central inquiry is "whether [a] veteran's service- connected 
disabilities alone are of sufficient severity to produce 
unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to a veteran's education, 
special training, and previous work experience, but not to his or 
her age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009); see 
also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board notes that the Veteran has been awarded service 
connection for bilateral hearing loss (rated as 50 percent 
disabling), tinnitus (rated as 10 percent disabling), and an 
appendectomy scar (noncompensably disabling); the combined rating 
is 60 percent.

In this instance, the Veteran's disabilities, to include 
bilateral hearing loss and tinnitus, fall under the category of 
disabilities affecting the same-auditory-system and therefore 
may be combined and considered as one disability.  See 38 C.F.R. 
§ 4.16(a)(3).  The remaining question, then, is whether the 
Veteran's service-connected disabilities render him unemployable.

In this case, the Veteran alleges that his hearing loss and 
tinnitus have led to his early retirement and prevented him from 
gainful employment.  He noted that in his previous position as a 
machine shop drill operator, he had difficulties hearing whether 
anything, such as a forklift, was around him, which presented 
safety concerns.  He also indicated that use of a hearing aid 
made the noise at the shop unbearable.

The Veteran reported that was employed as a punch press operator 
from 1948 to 1979.  Then, he worked as a machine shop drill 
operator from 1979 to 1984.  On his  application for increased 
compensation based on unemployability, the Veteran reported that 
his highest education level was one year of high school, and that 
he has received no additional education or training.

A VA audiology examination from February 2009 indicates the 
examiner's opinion that the Veteran's hearing loss and tinnitus 
would not be a barrier to a wide range of employment settings.  
However, she found that the Veteran could experience difficulties 
in some occupational settings, such as noisy environments or jobs 
which would require a great deal of attention to high pitched 
sounds.  

Also of record is a November 2009 private examiner's opinion 
indicating that the Veteran had severe bilateral hearing loss and 
cannot function safely in a work environment that has machinery 
that is potentially dangerous, as the Veteran would be unable to 
hear it running.  He did not comment, however, on the Veteran's 
employability in other settings.

From these opinions, it appears that the Veteran would be unable 
to maintain employment in his most recent position as a machine 
shop operator, given the noisy work environment with heavy 
machinery.  Moreover, while the VA audiologist did find that the 
Veteran was capable of working in some employment settings, she 
did not enumerate the types of employment settings in which the 
Veteran would be able to gain and maintain employment.  As noted 
above, the Veteran has a limited work history as a machinery 
operator from 1948 to 1984, and his highest level of education is 
one year of high school.  In consideration of these facts, the 
types of employment settings in which the Veteran's hearing loss 
and tinnitus "would not be a barrier" is critical to 
determining whether the Veteran is employable in a position 
consistent with his education, special training, and previous 
work experience.  Thus, as neither opinion addresses this issue, 
the Board finds that the opinions of record are insufficient to 
determine whether a TDIU is warranted in the Veteran's case. 

Under these circumstances, a medical opinion addressing whether 
the Veteran's service-connected disabilities, either individually 
or in concert, render him unable to obtain or retain 
substantially gainful employment, is needed to resolve this 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(4)(i)(C) (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Therefore, the RO should arrange for the Veteran to undergo VA 
examination, by an ear, nose, and throat (ENT) physician, at a VA 
medical facility.  The Veteran is hereby advised that failure to 
report for the scheduled VA examination, without good cause, 
shall result in denial of the claim for a TDIU (which is a claim 
for increase).  See 38 C.F.R. § 3.655(b) (2010).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.  If the Veteran does not report for the scheduled 
examination, the RO must obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the requested examination, to ensure that 
all due process requirements are met, and that the record before 
the examiner is complete, the RO should also give the Veteran 
another opportunity to provide information and/or evidence 
pertinent to the claim for a TDIU.  The RO's letter to the 
Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
However, identification of specific actions requested on remand 
does not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1. The RO should send to the Veteran and 
his representative a letter requesting that 
the Veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claim for a TDIU that is 
not currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA ENT examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and 
the report of examination should 
include discussion of the Veteran's 
documented medical history and 
assertions.  

The physician should render an opinion, 
based upon review of the record and 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or greater 
probability) that-without regard to 
impairment from nonservice-connected 
disabilities or the Veteran's age-the 
Veteran's  service-connected disabilities, 
either individually or in concert, render 
him unable to obtain or retain 
substantially gainful employment.

In rendering the requested opinion, the 
physician should specifically address the 
finding of the February 2009 VA audiologist 
that the Veteran would be employable in a 
wide variety of settings as well as the 
Veteran's work and educational history.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusion reached, in a 
printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to him by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for a TDIU.  If the 
Veteran fails, without good cause, to 
report to the scheduled examination, in 
adjudicating the claim for a TDIU, the RO 
should apply the provisions of 38 C.F.R. § 
3.655(b), as appropriate.  Otherwise, the 
RO adjudicate the claim, in light of all 
pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).   The RO is reminded that 
this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

